FIFTH DIVISION
                          MCFADDEN, C. J.,
       RICKMAN, P. J., and SENIOR APPELLATE JUDGE PHIPPS

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                       May 21, 2021



In the Court of Appeals of Georgia
 A21A0212. WHITE v. CHEEK.

      RICKMAN, Presiding Judge.

      This appeal concerns a personal injury action arising from an automobile

accident involving Stephan Duwayne White and Walter Cheek. White appeals from

the trial court’s denial of his motion to enforce a settlement. White contends that the

trial court erred by holding that oral communications on White’s behalf constituted

a counter-offer, and thus an enforceable settlement agreement was never formed

between the parties. For the reasons that follow, we affirm.

      We apply a de novo standard of review to a trial court’s order on a
      motion to enforce a settlement agreement. Because the issues raised are
      analogous to those in a motion for summary judgment, in order to
      succeed on a motion to enforce a settlement agreement, a party must
      show the court that the documents, affidavits, depositions and other
      evidence in the record reveal that there is no evidence sufficient to
      create a jury issue on at least one essential element of the Appellant’s
      case. Thus, we view the evidence in a light most favorable to the
      nonmoving party.


(Citation and punctuation omitted.) Pritchard v. Mendoza, 357 Ga. App. 283, 283-

284 (850 SE2d 472) (2020).

      So viewed, the record shows that Cheek filed suit against White alleging that

while he was a passenger in a automobile driven by White, White lost control of the

automobile and caused a collision that resulted in injuries to Cheek. GEICO was

White’s liability insurance carrier. On January 10, 2019, Cheek’s counsel sent GEICO

a letter containing an offer of compromise governed by OCGA § 9-11-67.1.1 The

offer provided in pertinent part:

      1. The time period within which the material terms pursuant to OCGA
      § 9-11-67.1 (a) must be accepted is thirty-five (35) days from your
      receipt of this offer;


      2. The amount of monetary payment is GEICO’s liability policy limit
      of $25,000. . . .;

      1
        OCGA § 9-11-67.1 “governs the formation of settlement agreements pursuant
to a pre-suit offer to settle a tort claim for personal injury, bodily injury, or death
arising from the use of a motor vehicle and prepared by or with the assistance of an
attorney on behalf of a claimant or claimants” (Citation and punctuation omitted.)
Grange Mut. Cas. Co. v. Woodard, 300 Ga. 848, 848 (797 SE2d 814) (2017).

                                          2
3. The party that Mr. Cheek will release is Stephan D. White;


4. The type of release that Mr. Cheek will provide to Mr. White is a
General Release that releases “all personal and bodily injury claims of
Mr. Cheek,” . . .;


5. The claims to be released by Mr. Cheek pursuant to a General Release
are “all personal and bodily injury claims of Mr. Cheek,” . . .;


Pursuant to OCGA § 9-11-67.1 (b), acceptance of the material terms
made pursuant to OCGA § 9-11-67.1 (a) is to be made by providing
written acceptance of the material terms outlined immediately above
pursuant OCGA § 9-11-67.1 (a) in their entirety.


Providing written acceptance of the material terms outlined immediately
above pursuant to OCGA § 9-11-67.1 (a) in their entirety is necessary
to form a binding settlement contract, but it is not sufficient to form a
binding settlement contract. In addition to the above . . . the following
ACTS are material to acceptance and must be completed to form a
binding settlement contract, and completion of each and every one of the
following ACTS without a variance of any sort is required as a material
term of this written offer of compromise in addition to the material
terms stated above pursuant to OCGA § 9-11-67.1 (a):


1. Pursuant to OCGA § 9-11-67.1 (g), payment is required within fifteen
(15) days after the written acceptance of this offer of compromise. . . .
.

                                    3
2. Your insured must provide a sworn and notarized statement that there
is no other insurance coverage available to him that could pertain to this
loss. . . .


3. All communications to this firm initiated by or on behalf of your
insurance company or your insured relating to this offer of compromise
must be made in writing. If a communication to this firm relating to this
offer of compromise is initiated by or on behalf of your insurance
company or your insured in any form other than writing, that will be a
rejection of this offer of compromise. . . . Any offer to resolve this case
by Mr. Cheek will be made in writing. Any acceptance of this offer
must be made through performance of the acts required in this offer
of compromise in addition to written acceptance of the material terms
of this offer made pursuant to OCGA § 9-11-67.1 (a) in order for this
firm and Mr. Cheek to agree that a binding agreement has been
formed. Specifically, this offer of compromise cannot be accepted by
a mere statement of unconditional acceptance of this offer; instead
acceptance of this offer requires full performance of all ACTS
required herein without variance of any sort in addition to written
acceptance of the material terms of this offer made pursuant OCGA
§ 9-11-67.1 (a). If any condition or requirement is not met by the
specified deadline or if any additional terms, conditions, or
representatives are requested of Mr. Cheek or included in the release
by GEICO, then there has been no acceptance and no agreement, and
this offer will be immediately and automatically withdrawn.




                                    4
      4. Since GEICO will require Mr. Cheek to sign a release of its insured,
      that release must fully comply with each and every term and condition
      of this offer. . . .


(Emphasis in original). The letter containing the offer of compromise also stated that,

“in the unlikely event that GEICO needs any additional information regarding

liability or damages to complete its evaluation of this claim, please contact me in

writing to let me know. I will do my best to answer any questions you could possibly

have.”

      Despite the requirement in the offer for all communications from GEICO to

Cheek’s counsel relating to the offer be in writing, on January 18, 2019, Cheek’s

counsel received the following voicemail:

      Hey this is . . . with GEICO insurance, I was calling regarding your
      client . . . Cheek. Just wanted to let you know that I was the new bodily
      injury adjuster, it looks like there is a question of liability on our insured
      driver . . . White. I am just calling to se if you guys will be able, if you
      would allow, recorded statements for Mr. Cheek. My phone number is
      . . ., claim number is . . . Thank you.


      Five days after leaving the first voicemail, Cheek’s counsel received another

voicemail from GEICO:



                                            5
      Hi this is . . . with GEICO . . . calling you regarding . . . Cheek. A
      liability claim has been established and assigned to me. It appears that
      you sent us a notice of policy limits demand, seeking a claim against our
      insured . . . White. I just wanted to call and let you know that the claim
      for liability investigation has been assigned to me for handling, we’d
      like to try to secure [a] recorded interview from Mr. Cheek. Our
      investigation at this point indicates this was a hit and run, so I’m a little
      confused as to where the liability rests with Mr. White. So maybe if you
      could shed some light on that. I can be reached at . . ., our claim number
      to reference . . . Thank you.


      Thereafter, Cheek’s counsel sent a letter to GEICO explaining that he had

received GEICO’s voicemail “relating to the offer of compromise I sent on Mr.

Cheek’s behalf on January 10, 2019. . . . [and stating that] [o]bviously, your call

makes it clear that GEICO has chosen to reject Mr. Cheek’s offer of compromise.”

Less than a month later, GEICO’s counsel sent a letter stating that it was accepting

Cheek’s January 10, 2019 settlement demand letter and all of its terms. That letter

included a $25,000 check payable to Cheek.

      In May 2019, Cheek’s counsel responded by sending a written reply stating that

GEICO declined Cheek’s offer of compromise by failing to comply with the terms of

the offer and returning GEICO’s $25,000 check. Thereafter, White filed a motion to

enforce a settlement.

                                           6
      Following a hearing, the trial court issued an order denying White’s motion.

The trial court held that a condition of acceptance of Cheek’s offer was that GEICO

could only communicate with Cheek’s counsel regarding the offer in writing and that

by failing to comply with that condition, GEICO failed to establish an enforceable

settlement agreement.

      White contends that the trial court erred by holding that an enforceable

settlement agreement was never formed between the parties.

      Pursuant to OCGA § 9-11-67.1,

      (a) Prior to the filing of a civil action, any offer to settle a tort claim for
      personal injury, bodily injury, or death arising from the use of a motor
      vehicle and prepared by or with the assistance of an attorney on behalf
      of a claimant or claimants shall be in writing and contain the following
      material terms: (1) The time period within which such offer must be
      accepted, which shall be not less than 30 days from receipt of the offer;
      (2) Amount of monetary payment; (3) The party or parties the claimant
      or claimants will release if such offer is accepted; (4) The type of
      release, if any, the claimant or claimants will provide to each releasee;
      and (5) The claims to be released.


      (b) The recipients of an offer to settle made under this Code section may
      accept the same by providing written acceptance of the material terms
      outlined in subsection (a) of this Code section in their entirety.


                                            7
      ...

      (d) Upon receipt of an offer to settle set forth in subsection (a) of this
      Code section, the recipients shall have the right to seek clarification
      regarding terms, liens, subrogation claims, standing to release claims,
      medical bills, medical records, and other relevant facts. An attempt to
      seek reasonable clarification shall not be deemed a counteroffer.




      ...

      When interpreting provisions of a statute, such as OCGA § 9-11-67.1,

      we must presume that the General Assembly meant what it said and said
      what it meant. To that end, we must afford the statutory text its plain and
      ordinary meaning, we must view the statutory text in the context in
      which it appears, and we must read the statutory text in its most natural
      and reasonable way, as an ordinary speaker of the English language
      would.... [I]f the statutory text is clear and unambiguous, we attribute to
      the statute its plain meaning, and our search for statutory meaning is at
      an end.


(Citation and punctuation omitted). Deal v. Coleman, 294 Ga. 170, 172-73 (1) (a)

(751 SE2d 337) (2013). “Additionally, all statutes are presumed to be enacted by the

legislature with full knowledge of the existing condition of the law and with reference

to it. They are therefore to be construed in connection and in harmony with the


                                          8
existing law.” (Citation and punctuation omitted.) Grange Mut. Cas. Co. v. Woodard,

300 Ga. 848, 852 (2) (A) (797 SE2d 814) (2017).

      “In enacting OCGA § 9-11-67.1, the General Assembly acted against the

backdrop of a large body of law on contract formation generally and settlement

formation specifically.” Woodard, 300 Ga. at 852 (2) (A). “As part of that existing

law, settlement agreements must meet the same requirements of formation and

enforceability as other contracts.” (Citation and punctuation omitted.) Id. “There is

no enforceable settlement between parties absent mutual agreement between them.”

Id. Accordingly,

      an answer to an offer will not amount to an acceptance, so as to result in
      a contract, unless it is unconditional and identical with the terms of the
      offer. To constitute a contract, the offer must be accepted unequivocally
      and without variance of any sort. A purported acceptance of a plaintiff’s
      settlement offer which imposes conditions will be construed as a
      counter-offer to the offer to settle for the policy limits.


(Citation and punctuation omitted.) Id. “These basic contract law principles find their

origin in the common law.” Woodard, 300 Ga. at 853 (2) (A).

      “[I]t is also a fundamental principle of contract law that “an offeror is the

master of his or her offer, and free to set the terms thereof.” (Citation and punctuation


                                           9
omitted.) Woodard, 300 Ga. 848 at 853 (2) (A). “This principle also finds its origin

in the common law.” Id. “The common-law rules are still of force and effect in this

State, except where they have been changed by express statutory enactment or by

necessary implication.” (Citation and punctuation omitted.) Id. at 854 (2) (B).

Accordingly our Supreme Court has concluded that “the plain language of OCGA §

9-11-67.1 does not expressly or by necessary implication contravene these common

law principles.” Id.

      Under OCGA § 9-11-67.1 (d), White was permitted to seek reasonable

clarification “regarding terms, liens, subrogation claims, standing to release claims,

medical bills, medical records, and other relevant facts” and “[a]n attempt to seek

reasonable clarification shall not be deemed a counteroffer.” Nothing in the plain

language of OCGA § 9-11-67.1, however, limited Cheek’s ability as the offeror to

require that a request for clarification be in writing. See Woodard, 300 Ga. at 854-855

(2) (B) (“[OCGA § 9-11-67.1 (a)] does not expressly limit Pre-Suit Offers to allow

only the five terms listed therein; it reasonably can be read to require merely that

every Pre-Suit Offer include, at a minimum, those five terms. Given that under the

common law an offeror is free to set the terms of his of her offer, we read subsection



                                          10
(a) in this fashion, in harmony with the existing law: every Pre-Suit Offer must

contain the five enumerated terms, but additional terms are not prohibited.”).

      Cheek unambiguously stated in his offer that “[a]ll communications to this firm

initiated by or on behalf of your insurance company or your insured relating to this

offer of compromise must be made in writing” and Cheek invited a request for

clarification, if necessary, if it was in writing. White violated this requirement when

GEICO representatives left a voicemail for Cheek that expressly mentioned receiving

the offer, questioned liability, and sought further information about the claim.

Because White’s representatives violated the express terms of the offer, the parties

did not reach a binding settlement agreement.2 Accordingly, we affirm the trial court’s

denial of the White’s motion to enforce settlement. See Pritchard, 357 Ga. App. at

289 (reversing a grant of a motion to enforcement settlement under OCGA § 9-11-

      2
         We feel compelled to note that White argues that our holding “sets up”
insurers for “bad faith” claims. This case, however, is not about bad faith, it is about
the basic contract principle that the offeror is the master of his offer. As Cheek
explained in his brief to this Court, he invited clarification of the offer in writing and
this could have been done by mail, email, or by facsimile. The offer stated “[w]e have
supplied you with all information necessary to evaluate this offer of compromise;
however should you have any questions regarding this offer of compromise, please
do not hesitate to contact me in writing at the above address or by facsimile at [fax
number] or by email at [email address].” We cannot hold that White was “set up”
when he was expressly given three other acceptable forms of communication to
correspond with Cheek about the settlement offer.

                                           11
67.1 where the offeree “did not perform an act that was required for acceptance of .

. . the offer, and the parties did not reach a binding settlement agreement.”); see

generally Kemper v. Brown, 325 Ga. App. 806, 808 (1) (754 SE2d 141) (2014) (“A

purported acceptance of an offer that varies even one term of the original offer is a

counteroffer.”).3

      Judgment affirmed. Senior Appellate Judge Herbert E. Phipps, concurs and

McFadden, C. J., concurs specially.




      3
       Given our conclusion, we need not address White’s remaining arguments as
to why the trial court erred by denying his motion to enforce settlement.

                                         12
In the Court of Appeals of Georgia

 A21A0212. WHITE v. CHEEK.

      MCFADDEN, Chief Judge, concurring specially.

      This is another of the cases arising out of the unintended consequences of our

Supreme Court’s decision in Southern Gen. Ins. Co. v. Holt, 262 Ga. 267 (416 SE2d

274) (1992). Under Holt an insurer that passes up an opportunity to settle a claim

within policy limits can be liable to its insured for a bad faith claim. That rule creates

an incentive, in cases where damages greatly exceed policy limits, for a plaintiff to

attempt to set up a bad faith claim.

      The General Assembly addressed that perverse incentive by adopting OCGA

§ 9-11-67.1. Our Supreme Court construed that statute in light of “the backdrop of a

large body of law” under which an acceptance is effective only if “the offer [is]


                                           13
accepted unequivocally and without variance of any sort” because “an offeror is the

master of his or her offer, and free to set the terms thereof,” Grange Mut. Cas. Co. v.

Woodard, 300 Ga. 848, 852-853 (2) (a) (797 SE2d 814) (citations and punctuation

omitted), and “conclude[d] that the plain language of OCGA § 9-11-67.1 does not

expressly or by necessary implication contravene these common law principles.” Id.

at 854 (2) (b).

      I write separately because, while I agree that we must affirm the trial court’s

denial of the motion to enforce a settlement in this case, I would do so for different

reasons. I would hold that under OCGA § 9-11-67.1, as authoritatively construed in

Grange, plaintiff Cheek cannot invoke the provision of the settlement agreement on

which the majority relies to declare his offer rejected; but Cheek can invoke other

provisions to achieve that end.

      So Cheek will now be able to proceed toward a bad faith claim. But in my view

such a claim would lack merit because of the onerous requirements made of the

insurer in Cheek’s offer letter. I have grave concerns about the contents of that offer

letter. Because it has been represented to this court that the letter is a form with

broader use than this particular case, I take the opportunity in this special concurrence

to explain my concerns.

                                           14
      1. The voicemails were not a counteroffer under OCGA § 9-11-67.1.

      Under OCGA § 9-11-67.1 (d) an attempt to seek reasonable clarification is not

a counteroffer. So I respectfully disagree with the majority’s conclusion that, because

the inquiries made by White’s insurer were made in voicemails, they constituted a

counteroffer. OCGA § 9-11-67.1 (d) provides that

      [u]pon receipt of an offer to settle set forth in subsection (a) of this Code
      section, the recipients shall have the right to seek clarification regarding
      terms, liens, subrogation claims, standing to release claims, medical
      bills, medical records, and other relevant facts. An attempt to seek
      reasonable clarification shall not be deemed a counteroffer.


(Emphasis supplied.)

      GEICO’s voicemails were reasonable clarifications of facts relevant to the

offer. As part of its assessment of the offer, GEICO asked whether Cheek would

make a recorded statement about the incident. Under OCGA § 9-11-67.1 (d), GEICO

could make these inquiries without its attempts being deemed a counteroffer. And

Cheek could not further limit the types of requests for clarification protected under

subsection (d).

      Our Supreme Court’s construction of OCGA § 9-11-67.1 in Grange Mut. Cas.

Co. v. Woodard, supra, 300 Ga. 848, is not to the contrary. Grange’s construction of

                                           15
other subsections of that statute was arguably narrower than the legislature had

intended. See Wright v. Nelson, __ Ga. App. __ (856 SE2d 421) (Case No.

A20A1868, decided March 11, 2021) (McFadden, C.J., concurring fully and

specially); see also 2021 Georgia House Bill No. 714 (amending OCGA § 9-11-67.1

(b) (1) to add, “[u]nless otherwise agreed by both the offeror and the recipients in

writing, the terms outlined in subsection (a) of this Code section shall be the only

terms which can be included in an offer to settle made under this Code section,” and

amending OCGA § 9-11-67.1 (d) to add “if a release is not provided with an offer to

settle, a recipient’s providing of a proposed release shall not be deemed a

counteroffer”).

      But the same cannot be said of Grange’s construction of the version of

subsection (d) that was before it and is applicable here: “OCGA § 9-11-67.1 provides

in subsection (d) that the recipient of a Pre-Suit Offer may seek ‘reasonable

clarification’ on the topic of liens and other terms without transforming what would

otherwise be an acceptance into a counteroffer.” Grange, 300 Ga. at 857 (2) (b). So

because OCGA § 9-11-67.1 (d) provided (and continues to provide) that no attempt

to seek reasonable clarification constitutes a counteroffer, Cheek cannot use the



                                        16
“master of the offer” principle to treat certain types of attempts to seek reasonable

clarification as counteroffers.

      2. GEICO did not complete the acts necessary to accept the offer.

      Nevertheless, I am persuaded by Cheek’s alternative argument that there was

no settlement agreement to enforce because GEICO did not meet one of the terms of

acceptance. GEICO did not deliver a release that fully complied with every term of

the offer. Instead, GEICO delivered a proposed release that differed from the offer’s

requirements in certain respects. For example, Cheek’s offer provided that the release

could not contain “denials of liability” or “non-admissions of liability,” but the

proposed release delivered by GEICO stated that it “in no way prejudices the rights

of [White] to deny liability” and that it “is not an admission of liability by [White].”

Under this court’s decision in Pritchard v. Mendoza, 357 Ga. App. 283, 288-289 (850

SE2d 742) (2020), GEICO’s failure to deliver a fully compliant release meant that

GEICO did not accept the offer.

      I note that, as amended in the 2021 legislative session, OCGA § 9-11-67.1 (d)

now provides, “if a release is not provided with an offer to settle, a recipient’s

providing of a proposed release shall not be deemed a counteroffer.” 2021 Georgia

House Bill No. 714. But for this case the former law controls. So no settlement

                                          17
agreement was formed, and the trial court did not err in denying White’s motion to

enforce a settlement agreement. See Pritchard, 357 Ga. App. at 288-289.

      3. The prospective bad faith claim.

      As a consequence of our decision today, plaintiff Cheek can continue to pursue

the potential bad faith claim underlying the contract formation issues directly before

us. These bad faith claims usually come to us that way, as inchoate issues and

motivating factors in actions to enforce settlement agreements. We rarely see an

appeal that directly addresses the merits of a bad faith claim, such as the reasonability

of an insurer’s actions. But as detailed below, the language of the demand letter in

this case directly implicates the question of the insurer’s reasonability. And it appears

that the demand letter is not unique to this case. Indeed, Cheek’s counsel represented

at oral argument that the demand letter at issue is a widely used form. And it appears

similar to the language of the offer in Pritchard v. Mendoza, supra, 357 Ga. App. 283.

For this reason, I think it appropriate in this writing to address the role of that letter

in assessing the merits of a bad faith claim.

      The offer before us specifies that it could be accepted only through compliance

with its many requirements. Those requirements are buried in a 22-page, single-

spaced letter that includes 16 footnotes and is filled with warnings and threats on a

                                           18
wide variety of subjects. Among its requirements is delivery of a release that fully

complies with numerous specifications set out in the text and footnotes of that letter.

But the offer states that Cheek’s attorney was unwilling to work with GEICO to

ensure that the release was compliant.

      Examination of the offer leads inescapably to the conclusion that an

undertaking to extract and comply with all of its requirements would require hours

of work over and above the effort normally necessary to finalize a settlement. And

having expended that effort, GEICO could not be certain of success. Indeed, Cheek’s

attorneys responded to the attempted acceptance with a declaration that they deemed

it a rejection — and didn’t come up with their reasons until three months later.

      Ordinarily good and bad faith are questions for a jury. But under some

circumstances, summary judgment is in order. See Amica Mut. Ins. Co. v. Sanders,

335 Ga. App. 245, 250 (779 SE2d 459) (2015) (“[a]n insurer . . . having any

reasonable factual or legal ground” for its conduct can be entitled to summary

judgment) (construing OCGA § 33-4-6, concerning insurer’s liability for bad faith

failure to pay loss covered by policy of insurance, and § 33-4-7, concerning insurer’s

liability for bad faith failure to investigate, adjust, and settle claim under motor

vehicle liability policy, and citing case law construing those statutes).

                                          19
       “[T]hat the offeror lacked intent to settle the claim” has been found to be

“objective evidence” of the absence of good faith. Richardson v. Locklyn, 339 Ga.

App. 457, 460-461 (793 SE2d 640) (2016) (appeal from denial motion for attorney

fees under Georgia’s “offer of settlement statute,” OCGA § 9-11-68).

      The 22-page offer letter is compelling, if not dispositive, evidence of a lack of

intent to settle the claim and so of bad faith. Per force it is not bad faith to reject an

offer made in bad faith. (But rejection of a bad faith offer would not discharge an

insurer’s duty under Holt to accept a subsequent good faith offer.)




                                           20